— Appeal by the defendant from a resentence of the County Court, Dutchess County (Forman, J.), imposed February 28, 2012, upon his convictions of murder in the first degree (20 counts), murder in the second degree (10 counts), arson in the third degree, robbery in the first degree (6 counts), conspiracy in the fourth degree, perjury in the second degree, and conspiracy in the fifth degree, upon a jury verdict, the resentence being periods of postrelease supervision in addition to the determinate terms of imprisonment previously imposed on April 8, 2008, upon the convictions of robbery in the first degree.
Ordered that the resentence is affirmed.
The defendant’s contentions that his resentencing violated CPL 380.30 and 440.40 are unpreserved for appellate review (see CPL 470.05 [2]), and, in any event, are without merit (see People v Williams, 14 NY3d 198, 212-213 [2010], cert denied 562 US —, 131 S Ct 125 [2010]; People v Langenbach, 106 AD3d 1338, 1338-1339 [2013]). Additionally, the resentencing did not subject the defendant to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621, 630-633 *557[2011]; People v Marhone, 107 AD3d 743 [2013]; People v Lima, 105 AD3d 774, 774 [2013], lv denied 21 NY3d 944 [2013]).
The periods of postrelease supervision imposed by the County Court upon the defendant’s resentence were not excessive (see People v Lima, 105 AD3d at 774). Mastro, J.E, Skelos, Balkin and Leventhal, JJ., concur.